Citation Nr: 0508503	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  98-14 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, however diagnosed.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from July 1978 to January 
1979, and from August 1979 to August 1981.  His service 
documents show that he was in the U.S. Marine Corps and the 
Navy with a specialty of basic motor transport and then in 
administration.

This matter initially came before the Board of Veterans' 
Appeals (the Board) on appeal from a June 1997 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Newark, New Jersey. 

The case was thereafter transferred to the Montgomery, 
Alabama VARO. 

The veteran provided testimony before a Veterans Law Judge at 
the RO in January 2001; a transcript is of record.

In April 2001, the Board denied entitlement to service 
connection for alcohol and polysubstance abuse.  It remanded 
the case on all other pending issues to include service 
connection for bipolar disorder and schizophrenia, and 
whether new and material evidence had been submitted to 
reopen the claim for post-traumatic stress disorder (PTSD).

In September 2002, the Board held that new and material 
evidence had been submitted and that the claim for service 
connection for PTSD had been reopened.  

Under the regulations then in effect, the Board thereafter 
undertook to develop the substantive evidence with regard to 
the veteran's newly reopened PTSD claim.  

However, before that could be fully accomplished, new 
regulations took effect, and in July 2003, the Board was 
required to again remand the case for development of the PTSD 
issue.

The case is now before the Board on the issue as best stated 
on the front cover.



FINDINGS OF FACT

1.  Adequate development of the evidence has taken place so 
as to provide ample basis for resolution of the pending 
appellate issue at this time.

2.  Credible evidence and medical opinion sustains that an 
acquired psychiatric disorder, however and variously 
diagnosed to include schizophrenia, dysthymia, anxiety and 
possible PTSD, is a result of his active service.


CONCLUSION OF LAW

An acquired psychiatric disorder, however diagnosed, is 
reasonably the result of service.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5107 (West 1991 & Supp. 2003); 38 C.F.R. §§ 3.102, 
3.303. 3.304(f) (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION
Preliminary Considerations

Certain revisions have been effectuated with regard to an 
obligation placed on VA for providing assistance in 
development of evidence, and in other areas.  The case has 
been remanded and otherwise developed on numerous occasions.  
The veteran has indicated that he is aware of what is 
required in the way of evidence and that nothing further is 
known to exist which would benefit his claim.  The Board is 
satisfied that adequate development has taken place and there 
is a sound evidentiary basis for resolution of this issue at 
present without detriment to the due process rights of the 
veteran.

The Board would acknowledge that the veteran's 
representative, in a written argument presented in February 
2005, suggested that given the evidence and medical opinion 
now of record, the case should be allowed as to psychiatric 
conditions other than PTSD; and since the requested 
development had not yet been fully accomplished on PTSD, that 
the case should be again remanded to the RO for the mandated 
actions.  Ordinarily that argument would be well taken, 
since, indeed, all of the requested development on the PTSD 
issue has not yet been completed.  See, i.e., Stegall v. 
West,11 Vet. App. 268 (1998).

However, since the grant by the Board in this case is for an 
acquired psychiatric disorder, however diagnosed, it becomes 
unnecessary to return the case for development on the PTSD 
issue since that is included, along with any other diagnosed 
psychiatric disorder, in the grant of service connection, 
thus finally and satisfactorily resolving all issues at the 
same time without prejudice to the veteran and in his best 
interests.

Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a chronic 
disorder, such as psychosis, is manifest to a compensable 
degree within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d).

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. 
App. 361, 367 (1998); Cohen v Brown, 10 Vet. App. 128, 138 
(1997).

The Board notes that the regulation pertaining to claims for 
service connection for PTSD was revised during the course of 
this appeal.  See 64 Fed. Reg. 32807-32808 (1999).  Pursuant 
to Karnas v. Derwinski, 1 Vet. App. 308 (1991), where a law 
or regulation changes after the claim has been filed or 
reopened before administrative or judicial review has been 
concluded, the version most favorable to the veteran applies 
unless Congress provided otherwise or permitted the VA 
Secretary to do otherwise and the Secretary did so.

Prior to March 7, 1997, governing regulations provided that 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  And 
if the evidence otherwise establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(f).

On June 18, 1999, and retroactive to March 7, 1997, the 
pertinent regulation was amended to read as follows: Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter, a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  

In any event, in adjudicating a claim for service connection 
for PTSD, VA is required to evaluate the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.303(a), 3.304; see 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993). 

Where the claimed stressor is not related to combat, 
"credible supporting evidence" is required and "the 
appellant's testimony, by itself, cannot as a matter of law, 
establish the occurrence of a noncombat stressor."  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The 
requisite additional evidence may be obtained from sources 
other than the veteran's service records.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 F.3d 228 (Fed. 
Cir. 1997) (table).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court 
clarified the analysis to be followed in adjudicating a claim 
for service connection for PTSD.  The Court pointed out that 
the VA has adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 
and 4.126. See 61 Fed. Reg. 52695-52702 (1996). Therefore, 
the Court took judicial notice of the effect of the shift in 
diagnostic criteria.  The major effect is that the criteria 
have changed from an objective ("would evoke ... in almost 
anyone") standard in assessing whether a stressor is 
sufficient to trigger PTSD, to a subjective standard.

The criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  
The question of whether a claimed stressor was severe enough 
to cause PTSD in a particular individual is now a clinical 
determination for the examining mental health professional.  
See Cohen, supra.

Nothing in Cohen, however, negates the need for a noncombat 
veteran to produce credible corroborating and supporting 
evidence of any claimed stressor used in supporting a 
diagnosis of post-traumatic stress disorder.  Id. at 20; 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  The 
corroboration may be by service records or other satisfactory 
evidence.  See Doran v. Brown, 6 Vet. App. 283, 289 (1994). 
[i.e., in Doran, a veteran's service records had been lost 
due to fire; however, his account of in-service stressors was 
corroborated by statements from fellow servicemen].

Whether a veteran has submitted sufficient corroborative 
evidence of the claim in-service stressors is a factual 
determination.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002).  

In various judicial qualifications and discussions of that 
basic premise, the Court has rejected the notion that whether 
a veteran was actually with his unit at the time of a 
specific attack is required to verify that attack as a PTSD 
stressor; or that there be other corroboration of specific 
activities or even every detail of the personal participation 
in the identifying process.  See, i.e., Suozzi v. Brown, 10 
Vet. App. 307, 311 (1997).

The Board has the responsibility to assess the credibility 
and weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  Lay 
individuals may not render medical conclusions, see Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993); see also 
Sanden v. Derwinski, 2 Vet. App. 97, 100 (1992);

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

The Court has held that the Board is prohibited from reaching 
its own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

And when the medical evidence is inadequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



Factual Background

There is no history of any pre-service nervous disorder in 
service records.  

However, few records are in the file, and it is noted that in 
service, his records were misplaced, and replacement records 
had to be developed.  

In October 1980, he was seen for apprehensiveness and other 
symptoms.  He was noted to have had only occasional, minor 
disciplinary problems prior to service.  The examiner 
attributed his current symptoms to his immaturity and a 
possible personality defect which the examiner doubted.  He 
was to be given counseling and guidance.  Examination reports 
dated in 1980 otherwise note an assortment of complaints such 
as frequent trouble sleeping, without definitive causation or 
diagnosis.

A single document, dated in August 1981, is of record 
reflecting that he had been placed on a sick-in-quarters 
status, and was not to leave there except for medical care; 
an appointment scheduled at the psychiatric clinic.  No 
further information is in the file concerning that incident.  

Since service, the veteran has described a number of 
incidents in service in which he felt isolated, discriminated 
against, and in several instances, abused.  He has described 
being in handcuffs on more than one occasion and other 
circumstances including being taken into protective custody.  
The Board notes that some of these post-service allegations 
may be slightly at variance with what actually occurred, but 
there is no doubt but that the veteran truly believes them, 
there may well be some substantive merit therein, and to that 
extent, he is credible. 

In May 1995, a hospital summary indicated that he had been 
admitted for psychosis, not otherwise specificed; and 
substance abuse; Axis II was personality disorder, not 
otherwise specified.

Summary report shows that he was admitted to hospitalization 
in June 1995 for what was diagnosed as a chronic 
schizophrenic mood disorder.

On VA examination in September 1995, a long history was 
recorded.  He was diagnosed as having schizophrenia.

He was hospitalized at one VA facility from December 1986 to 
January 1997 for schizoaffective disorder and cocaine abuse.  
The examiner noted that he had had psychiatric problems since 
coming out of the Navy.

He was hospitalized at another VA facility from January to 
April 1997 with schizoaffective disorder, bipolar type.  He 
had been admitted after a suicide attempt.  It was noted that 
his mental illness dated back to the Navy in 1981.

In April 1997, VA evaluative report showed a diagnosis of 
mixed bipolar disorder as well as polysubstance abuse.  He 
was also seen for depression with suicidal ruminations.  It 
was noted that his "mental illness dates back to 1981 when 
he was hospitalized for 2 weeks while in service (Navy)".  
He had had several psychiatric hospitalizations since.  
Prognosis was guarded.  (Emphasis added)

On VA examination in October 1997, the veteran gave an 
extensive history including not having had any mental 
problems prior to service.  He had joined the Marines after 
high school and transferred to the Navy some months later.  
While on the flight deck, he witnessed the death of a sailor 
when he was hit by a helicopter blade.  He said he was 
distressed because he was required to help clean up the mess.  
As a member of the fire watch he was later required to help 
clean up after two other incidents.  He said that after these 
incidents, which happened in 1980, he began to be anxious and 
have other symptoms.  He was treated briefly and had some 
improvement, but his symptoms recurred and he was 
rehospitalized.  At the time, he said he was hostile and 
agitated and aggressive with the service police and was 
penalized.  After service, he became suicidal, isolated and 
depressed.  He lived with a friend but refused to get 
treatment.  Eventually, when provoked, he became aggressive 
and tried to go to school, but symptoms persisted and he had 
to drop out.  He later took other jobs but had problems 
because of his mental health issues.  Diagnosis was 
schizophrenia, which had reportedly been the same diagnosis 
reached on 5 prior VA hospitalizations.

Extensive clinical records are in the file showing ongoing 
care for mental health problems.

The veteran testified at a hearing in January 2001; a 
transcript is of record.  His testimony was relatively 
credible.

On VA examination in August 2001, the veteran gave a history 
of before and after service, and allegations as to what 
happened in service.  As for his family, he said that his 
father had been physically abusive to him when he drank.  He 
had four brothers and four sisters; one brother became 
depressed and hanged himself in the garage; another died in 
1989 because his wife shot him; another had been hospitalized 
for violent behavior.  He said that he had been isolated as a 
child.  He began using drugs in service.  He described seeing 
decapitations while in the Navy, and the examiner felt that 
this might be one of his stressors.  The diagnosis was 
paranoid schizophrenia with a history of substance abuse.

On VA examination in February 2004, a lengthy history was 
recorded.  The examiner diagnosed PTSD and schizoaffective 
disorder.  In pertinent part, he further opined that:

It is at least as likely as not that the 
veteran's posttraumatic stress disorder 
symptoms are etiologically related to the 
veteran's service.  

It is at least as likely as not that the 
veteran's current level of symptoms 
related to schizoaffective disorder is 
etiologically related to the service in 
terms of the exacerbation of this 
condition.  (emphasis added)

Analysis

The clinical records show that numerous private and VA 
psychiatrists have diagnosed the veteran as having an 
acquired psychiatric disability.  And although he was 
admittedly a loner prior to service, and had a difficult home 
life, there was no sign of acquired mental health problems 
prior to service.

In service, he had some mental health issues, although the 
lack of records makes it difficult to determine exactly the 
nature thereof.  The veteran has described several incidents 
and for the most part, these are credible, are consistent 
with the service records, and back up his allegations.

In any event, there is clear cut evidence that since service, 
on a virtually continuous basis, he has had significant 
mental health problems.  These have been predominantly 
diagnosed as schizophrenia or bipolar disorder, with 
depression, anxiety and underlying personality defects.  He 
had also been diagnosed as having PTSD. 

There is doubt raised in this case, which must be resolved in 
his favor.  And regardless of the diagnosis, based on the 
aggregate inservice and post-service evidence and including 
repeated psychiatric opinions of record including a very 
specific one reached pursuant to remand action, the Board 
finds a sound basis for a grant of service for an acquired 
psychiatric disorder, however diagnosed, as being the result 
of service.


ORDER

Service connection for an acquired psychiatric disorder, 
however diagnosed, is granted.


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


